                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EARL DIAMOND,

             Plaintiff                         Case No. 2:19-cv-12409
                                               District Judge Linda V. Parker
v.                                             Magistrate Judge Anthony P. Patti

GENESEE COUNTY LAND
BANK,

           Defendant.
___________________________________/

        CASE MANAGEMENT SCHEDULING ORDER and
  ORDER DIRECTING THE CLERK OF THE COURT TO STRIKE
CERTAIN FILINGS FROM THE RECORD and DENYING PLAINTIFF’S
MOTION TO HAVE DEFENDANT STATE ITS LEGAL FEES AND COSTS
                       (ECF No 44)

      A.    State Court Cases


      On November 10, 2014, Earl M. Diamond filed a lawsuit against Angela

Swain, Cornell Jones, Genesee County Land Bank Authority (GCLBA), and the

Genesee County Treasurer. It appears that the court granted GCLBA and

Treasurer’s motion for summary disposition in January 2015. It also appears that

Diamond was engaged in settlement negotiations with Swain and Jones, at least

from February 2015 to January 2016. See Case No. 14-103809-CH (Genesee

County 7th Circuit Court).



                                        1
      The instant case stems from the events of March 20, 2019, when Diamond

claims to have entered into a consent judgment in state court. (ECF No. 8,

PageID.23.) On June 20, 2019, the GCLBA filed a complaint for termination of

tenancy. A bench trial was conducted on June 26, 2019, July 3, 2019, and July 24,

2019, after which the Court entered a dismissal without prejudice. From August

13-15, 2019, an order of eviction was entered, the motion to set aside default

judgment was denied, and an order to stay proceedings was entered. Case No.

C19G4151LT (Genesee County 67th District Court).


      B.     Bankruptcy Case


      Meanwhile, on May 29, 2019, Diamond filed a Chapter 7, voluntary

bankruptcy petition. Case No. 4:19-bk-31316-jda (Bank. E.D. Mich.). On

September 4, 2019, Bankruptcy Judge Joel D. Applebaum entered an order

denying Debtor’s motion to set aside order vacating interim order granting debtor’s

motion to impose automatic stay and lifting automatic stay. Shortly thereafter,

Diamond filed a bankruptcy appeal, which remains pending. Case No. 5:19-cv-

12694-JEL-MJH (E.D. Mich.).


      C.     Instant Case




                                         2
      On August 15, 2019, Plaintiff filed the instant lawsuit against the Genesee

County Land Bank (GCLB). He represents himself, and the Court has granted his

application to proceed in forma pauperis. (ECF Nos. 2, 9.)


      In his September 26, 2019 amended complaint, Plaintiff mentions the above-

described state court cases. (ECF No. 8, PageID.26, 28 ¶¶ 5, 9.) Generally,

Plaintiff alleges that GCLB has violated his civil rights. (ECF No. 8, PageID.23.)


      D.     The January 9, 2019 Scheduling Conference and Hearing


      On December 4, 2019, Judge Parker referred this case to me for pretrial

matters. (ECF No. 30.) I entered a notices to appear on January 9, 2020 at 10:00

a.m. for a scheduling conference and a motion hearing on Plaintiff’s motion for

injunctive relief (ECF No. 23), as to which Defendant has filed a response (ECF

No. 31). (ECF Nos. 35, 36, 42.) Each of these notices was served upon Plaintiff at

his address of record (3115 Dale Ave., Flint, MI 48506).1

      Attorneys Charles A. Grossmann and Peter E. Goodstein appeared on behalf

of Defendant GCLB. By 10:30 a.m., at which time Plaintiff had yet to appear, the



1
 Early in this case, the Clerk of the Court issued a “NOTICE REGARDING
PARTIES' RESPONSIBILITY TO NOTIFY COURT OF ADDRESS CHANGE.”
(ECF No. 4.) On November 25, 2019, Plaintiff filed an “address statement,”
wherein he alleges that he is homeless, living in a homeless shelter, and has no true
address. (ECF No. 20, PageID.64.) However, he claims that mail can be sent to
3115 Dale Ave., and “it will be forwarded to the plaintiff.” (Id.)
                                          3
Court began the hearing. As noted on the record, Plaintiff’s November 25, 2019

motion for injunctive relief (ECF No. 23) is TAKEN UNDER ADVISEMENT,

and my related report and recommendation will issue under separate cover.

      E.     Documents to Strike from the Record

      For the reasons stated on the record, all of which are incorporated herein by

reference, the Clerk of the Court is DIRECTED to strike from the record

Plaintiff’s notices (ECF Nos. 16, 17, 18, 26, 33, 39), Plaintiff’s November 25, 2019

settlement agreement (ECF No. 22), Plaintiff’s December 2, 2019 filing (ECF No.

25), Plaintiff’s December 17, 2019 filing (ECF No. 37), and Plaintiff’s December

19, 2019 request (ECF No. 41).

      F.     Plaintiff’s Motion Regarding Defense Counsel’s Legal Fees and
             Costs

      On December 23, 2019, Plaintiff filed a motion to have Defendant GCLB

state its legal fees and costs to litigate this case. (ECF No. 44.) Defendant GCLB

has filed a response. (ECF No. 47.)

      For the reasons stated on the record, all of which are incorporated herein by

reference, this motion is DENIED. In sum, there is no basis for the relief

requested, and Defendant’s objection is sustained. Moreover, to the extent that this

is a discovery request, it is improperly filed on the record. See E.D. Mich. L.R.

26.2. Plaintiff shall refrain from filing discovery and/or free standing evidentiary

material in the record and shall restrict himself to filings which are authorized by
                                          4
and in compliance with: (1) the Federal Rules of Civil Procedure; (2) the Local

Rules of this Court; and, (3) my Practice Guidelines or those of Judge Parker, both

of which are available at www.mied.uscourts.gov. Plaintiff, at the very beginning

of any new filing, shall cite the rule or guideline under which it is filed.

      G.     Requests for Entry of Default or Default Judgment Stricken

      Defendant GCLB filed an answer to Plaintiff’s complaint on October 28,

2019. (ECF No. 13.) On November 4, 2019, defense counsel emailed Plaintiff a

copy of the answer. (ECF No. 15.)

      Fed. R. Civ. P. 55 governs entry of default or default judgment. Perhaps

emboldened by Defendant’s effort to serve Plaintiff by email (see ECF No. 20), on

December 23, 2019, Plaintiff filed a request for Clerk’s entry of default judgment.

(ECF No. 43.) However, on December 30, 2019, the Clerk denied Plaintiff’s

request, based on the facts that “[n]o prior clerk's entry of default was entered[,]”

see Fed. R. Civ. P. 55(a), and “the defendant [had] answered the amended

complaint . . . .” (ECF No. 46.)

      For the reasons stated on the record, all of which are incorporated herein by

reference, but namely for the same reasons the Clerk denied Plaintiff’s request, the

Clerk is DIRECTED to strike Plaintiff’s December 17, 2019 and December 23,

2019 “injunction motion[s] def[au]lt judgment[,]” the Undersigned also finding

that they are premature, and indeed, now moot. (ECF Nos. 38, 45.)


                                           5
      H.     Scheduling Order

      On November 26, 2019, Defendant filed a discovery plan, as to which it

claims that Plaintiff refused to participate. (ECF No. 19, PageID.57.) In a

December 2, 2019 filing, Plaintiff claims he “has nothing to present for [the

December 5, 2019] discovery hearing[,]” (ECF No. 28, PageID.93), which was

presumably a reference to the scheduling conference then noticed for that date.

(ECF No. 14.)

      Upon consideration, the Court sets the following case management

deadlines:

     (1)     Any motion pursuant to Fed. R. Civ. P. 12 must be filed no later
             than Monday, March 16, 2020.

     (2)     Discovery may proceed and must be completed on or before
             Tuesday, March 31, 2020. The Court advises the parties that
             the discovery completion date requires that discovery requests
             be made sufficiently in advance to permit timely response. The
             Court further advises that motions relating to discovery, if any,
             shall be filed within the discovery period unless it is impossible
             or impracticable to do so.

     (3)     Any motion under Fed. R. Civ. P. 56 must be filed by Monday,
             June 1, 2020. The Court expects the parties to conduct any
             discovery that may be needed to address any potential motion
             for summary judgment within the discovery period set forth
             above.

     (4)     If necessary, the Court will enter a separate order setting final
             pretrial conference and trial dates.


                                           6
Throughout the process, the parties are required to follow the Federal Rules of

Civil Procedure and the Eastern District of Michigan Local Rules, each of which

can be accessed at https://www.mied.uscourts.gov/index.cfm?pageFunction=proSe.

In addition, the parties must refer to and follow my practice guidelines, available at

https://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&judgeid=51.

In particular, I direct the parties’ attention to my practice guidelines on

“Discovery,” “Motion Practice.”

      I.    Special Instructions for Pro Se Litigants

      As mentioned on the record, Plaintiff’s December 17, 2019 motion to

appoint counsel (ECF No. 40) is TAKEN UNDER ADVISEMENT, and a ruling

will issue under separate cover. Meanwhile, all parties, regardless of whether they

are represented by counsel, are expected to abide by the rules and guidelines

identified above. No one in the Courthouse can provide you with legal advice,

including Judge Patti, his staff, Clerk’s Office staff, or another party’s attorney. If

you need the assistance of any attorney, you must retain one on your own. There

is a federal pro se legal assistance clinic operated in the Courthouse by the

University of Detroit-Mercy Law School. To determine if you are eligible for

assistance, you may contact the Federal Pro Se Legal Assistance Clinic at

(313) 234-2690 or proseclinic@udmercy.edu.

      IT IS SO ORDERED.


                                           7
Dated: January 13, 2020                _____________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on January 13, 2020, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         8
